              Case 1:21-cr-00140-PKC Document 27 Filed 05/13/21 Page 1 of 1




                                        SAPONE & PETRILLO, LLP
 William S. Petrillo, Esq., Partner                                            Chase S. Ruddy, Esq., Senior Associate
 Edward V. Sapone, Esq., Partner                                               Michael Vitaliano, Esq., Associate
                                      The conference originally scheduled
       MANHATTAN                                                                      LONG ISLAND
                       rd
   40 Fulton Street, 23 Floor         for May 14, 2021 is adjourned to         1103 Stewart Avenue, Suite 200
 New York, New York 10038             June 28, 2021 at 3:00 p.m. Time is        Garden City, New York 11530
   Telephone: (212) 349-9000          excluded under the speedy trial act        Telephone: (516) 678-2800
    Facsimile: (212) 349-9003         until 6/28/21 for the reasons set forth     Facsimile: (516) 977-1977
 E-mail: ed@saponepetrillo.com                                                E-mail: william@saponepetrillo.com
                                      in the defense letter dated 5/13/2021.
                                      Dial-In No.: 1-888-363-4749,
                                                                                       May 13, 2021
                                      Access Code: 3667981.
Hon. P. Kevin Castel
                                      SO ORDERED.
U.S. District Judge                   Dated: 5/13/2021
Southern District of New York
500 Pearl Street
New York, NY 10007


                                       Re:     United States of America v. Thomas Bistrtiz
                                               Indictment No.: 21-CR-140


Dear Judge Castel,

        I am retained counsel to Defendant Thomas Bistritz in the above-referenced the case. Mr.
Bistritz’s case is currently scheduled for a status conference on May 14, 2021 at 12:00 p.m. I write
respectfully to ask for an adjournment. The government, by AUSAs Samuel Rothschild and Jarrod
Schaeffer, and I have met and conferred (virtually) to try to come to a resolution between the parties.
As plea negotiations are ongoing, I am asking for an adjournment to any date in late June that is
convenient to the Court.

      The Government consents to this request. In addition, we consent to the exclusion of time
between May 14, 2021, and the next date set by the Court.

         Your Honor’s consideration is greatly appreciated.



                                                                        Respectfully submitted,

                                                                        /s/ Edward V. Sapone
                                                                        Edward V. Sapone

cc: A.U.S.A. Samuel Rothschild (via ECF)
    A.U.S.A. Jarrod Schaeffer (via ECF)
